Case: 10-50187 Document: 00511376621 Page: 1 Date Filed: 02/09/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 9, 2011
                                     No. 10-50187
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

WILLIE SIMPSON,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 1:09-CR-299-1


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Willie Simpson entered a guilty plea to a charge of possession with intent
to distribute cocaine base and was sentenced to 120 months of imprisonment.
Simpson reserved the right to appeal the district court’s denial of his motion to
suppress cocaine base seized during a search of his person.
       When a district court’s factual findings on a motion to suppress are based
on live testimony at a suppression hearing, we will accept those findings unless
they are “clearly erroneous or influenced by an incorrect view of the law.”

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50187 Document: 00511376621 Page: 2 Date Filed: 02/09/2011

                                   No. 10-50187

United States v. Jackson, 596 F.3d 236, 239-40 (5th Cir.) (internal quotation
marks and citation omitted), cert. denied, 130 S. Ct. 2126, 131 S. Ct. 90 (2010).
We review de novo the district court’s ultimate conclusions on Fourth
Amendment issues. United States v. Charles, 469 F.3d 402, 405 (5th Cir. 2006).
      “[I]n the case of a lawful custodial arrest a full search of the person is not
only an exception to the warrant requirement of the Fourth Amendment, but is
also a ‘reasonable’ search under that Amendment.” Lockett v. New Orleans City,
607 F.3d 992, 1001 (5th Cir), cert. denied, 131 S. Ct. 507 (2010) (quoting United
States v. Robinson, 414 U.S. 218, 235 (1973)). Police officers are not constrained
to search only for weapons or instruments of escape on the arrestee’s person;
they may also, without any additional justification, look for evidence of the
arrestee’s crime on his person in order to preserve it for use at trial.        See
Robinson, 414 U.S. at 233-34.
      Simpson does not challenge the district court’s determination that Officer
Duboise’s search of his person was a search incident to arrest. Rather, Simpson
argues that the search of his person was unreasonable under the factors
identified in Bell v. Wolfish, 441 U.S. 520, 559 (1979). Pursuant to Bell, the test
of reasonableness under the Fourth Amendment “requires a balancing of the
need for the particular search against the invasion of personal rights that the
search entails.” Bell, 441 U.S. at 559. We must consider (1) the scope of the
particular intrusion; (2) the manner in which it is conducted; (3) the justification
for initiating it; and (4) the place in which it is conducted. Id.
      Simpson contends that the district court’s factual finding--that no evidence
existed that the officer reached inside his pants during the search--was clearly
erroneous and that because the district court’s denial of his motion to suppress
was based on this clearly erroneous factual finding, the district court’s denial of
his motion to suppress should be vacated. We will, however, uphold the district
court’s denial of the motion to suppress “if there is any reasonable view of the
evidence to support it.” United States v. Gonzalez, 190 F.3d 668, 671 (5th Cir.

                                         2
    Case: 10-50187 Document: 00511376621 Page: 3 Date Filed: 02/09/2011

                                No. 10-50187

1999) (internal quotation marks and citation omitted).      Officer Duboise’s
apparent reach in from the bottom of Simpson’s shorts to retrieve the bag of
crack cocaine did not render the search unreasonable. The search did not
unreasonably infringe on Simpson’s privacy interests when those interests are
balanced against the legitimate needs of the police to seize the contraband
Simpson carried on his person. See Bell, 441 U.S. at 559.
      AFFIRMED.




                                      3